ORDER
The defendant-appellant in this case was convicted of: (1) conspiracy to distribute in excess of 50 grams of cocaine base, in violation of 21 U.S.C. § 846 (Count One); (2) distribution of 123.5 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count Two); and (3) using a communication facility to facilitate a drug crime, in violation of 21 U.S.C. § 843(b) (Counts Three-Six). On appeal, this court affirmed the convictions but remanded the matter to the trial court for re-sentencing post -Booker. (United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)). The defendant-appellant now appeals the new sentence.
This court has carefully reviewed the Amended Judgement in a Criminal Case issued by the District Court on February 4, 2008, the record on appeal, and the briefs filed by the parties.
Accordingly, IT IS ORDERED that this case is summarily affirmed.